            Case 1:19-cr-00212-VEC Document 212
                                            211 Filed 06/29/20
                                                      06/26/20 Page 1 of 2
                                                                         1


USDC SDNY
DOCUMENT                                  LAW OFFICE OF
ELECTRONICALLY FILED
DOC #:                         Jacob Barclay Mitchell, Esq.
DATE FILED: 06/29/2020               140 Broadway, Suite 4611
                                     New York, New York 10005

   TELEPHONE: (212) 204-2574                              E-MAIL: jacobbarclaymitchell@gmail.com
   CELLULAR: (540) 273-3400                               FACSIMILE: (212) 858-7750



MEMO ENDORSED                             June 26, 2020
                                                                Application GRANTED. Mr. Campbell is
                                                                advised to adhere to social distancing and
                                                                mask-wearing guidelines.
   Honorable Valerie E. Caproni
   United State District Court
   Thurgood Marshall United States Courthouse                   SO ORDERED.               Date: 06/29/2020
   40 Foley Square
   New York, NY 10007

          Re:     United States v. Steve Campbell
                  19-cr-212 (VEC)                               HON. VALERIE CAPRONI
                                                                UNITED STATES DISTRICT JUDGE
   Dear Judge Caproni:

         I represent Mr. Steve Campbell in the above referenced-matter. I write to request
   permission for Mr. Campbell to be able to travel to Brockton, MA.
          Sadly, Mr. Campbell’s nephew died this week. A memorial is being held on July
   4, 2020 at 2pm. The memorial will take place at 580 Pearl Street Brockton, MA 02301.
   Exhibit A. Mr. Campbell wants to go be there for his brother and grieve with his family.
   His tentative plan is to leave July 2, 2020 and return July 6, 2020. He would be staying
   with his brother, Tyon Campbell at the above address.
          I spoke with his pretrial services officer, Muhammad Ahmed. Mr. Ahmed has no
   objection with the condition that Mr. Campbell email him his final itinerary once it is set.
   The government agrees with pretrial services so long as Mr. Campbell follows Mr.
   Ahmed’s request.
        If the request to travel is granted, defense counsel will email pretrial services Mr.
   Campbell’s finalized itinerary as soon as it is available.
          Thank you for your consideration.
                                                                     Respectfully,
                                                                     ________/S___________
                                                                     Jacob Mitchell
                                                                     Richard Lind
Case
 Case1:19-cr-00212-VEC
      1:19-cr-00212-VEC Document
                         Document211-1
                                  212 Filed
                                       Filed06/29/20
                                             06/26/20 Page
                                                       Page21ofof21
